Judgments, Supreme Court, Bronx County (Troy K. Webber, J.), rendered February 18, 2003, convicting defendant upon his pleas of guilty, of murder in the second degree, robbery in the first degree (two counts) and promoting prison contraband in the first degree and sentencing him to an aggregate term of 16 years to life, unanimously modified, on the law, to the extent of vacating the sentence on the conviction of promoting prison contraband in the first degree, and substituting a term of 21/2 to 5 years, and otherwise affirmed.
The People concede that defendant’s determinate five-year sentence on his prison contraband conviction was improper. The statute required an indeterminate term (see Penal Law § 70.06 [2]).
Application by appellant’s counsel to withdraw as counsel as to the judgments rendered on the indictments other than indictment No. 40/02 is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed the record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal as to those indictments.
*690Pursuant to Criminal Procedure Law § 460.20, defendant may apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within 30 days after service of a copy of this order.
Denial of the application for permission to appeal by the judge or justice first applied to is final and no new application may thereafter be made to any other judge or justice. Concur — Tom, J.P., Saxe, Catterson, Moskowitz and Acosta, JJ.